Case: 21-50485     Document: 00516441743          Page: 1    Date Filed: 08/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 22, 2022
                                   No. 21-50485                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Izik Candelario Romero,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:20-CR-125-1


   Before Jones, Ho, and Wilson, Circuit Judges.
   Per Curiam:*
          In this sentencing appeal, Izik Romero contends that the district court
   plainly erred in applying § 2K2.1(a)(4)(B) of the Sentencing Guidelines,
   which triggers an elevated base offense level if the offense involved a
   “semiautomatic firearm that is capable of accepting a large capacity




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50485     Document: 00516441743           Page: 2    Date Filed: 08/22/2022




                                    No. 21-50485


   magazine.” We agree. We therefore vacate Romero’s sentence and remand
   for resentencing.
                                         I.
          In April 2020, United States Marshals attempted to arrest Izik
   Romero on an outstanding arrest warrant. Officers saw Romero get into the
   driver’s seat of a Ford Explorer, but when they attempted to stop the vehicle,
   Romero refused and instead “led [the] officers on a chase.” While in pursuit,
   officers “observed a handgun being thrown out of the passenger side
   window” of the vehicle. After Romero’s vehicle was “forcibly stopped,” law
   enforcement recovered the firearm along with a seventeen-round magazine
   “found near the firearm.”
          A few months later, Romero was indicted on one count of possession
   of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
   Romero pleaded guilty shortly thereafter.
          A probation officer then prepared Romero’s presentence report
   (PSR), which reflected a base offense level of 14. See U.S.S.G. § 2K2.1(a)(6).
   The Government objected to the PSR, asserting that an elevated base offense
   level of 20 was warranted under § 2K2.1(a)(4)(B) of the Sentencing
   Guidelines because “[t]he firearm possessed by [Romero] was a semi-
   automatic firearm that is capable of accepting a large capacity magazine,” as
   evidenced by the “seventeen-round magazine [that] was found near the
   firearm.”
          Consistent with the Government’s objection, Romero’s probation
   officer revised the PSR “to reflect the corrected Base Offense Level of 20”
   and “Total Offense Level of 23.” The revised PSR did not set forth any
   additional facts related to the firearm.        Instead, the probation officer
   explained in an addendum that the enhancement was warranted because the
   “[G]overnment provided documentation of the large capacity magazine




                                         2
Case: 21-50485       Document: 00516441743            Page: 3     Date Filed: 08/22/2022




                                       No. 21-50485


   found near the firearm” and could “provide testimony at the time of
   sentencing.” Applying the enhancement had the effect of raising Romero’s
   recommended Guidelines range “from 51 to 63 months to 92 to 115 months.”
          At sentencing, the Government informed the district court that
   probation had “met” its objection, and thus there was “nothing for the Court
   to rule on.” The Government did not introduce any evidence at sentencing
   that demonstrated Romero’s firearm was capable of accepting a large-
   capacity magazine.
          The district court adopted the revised PSR’s Guidelines calculation,
   and sentenced Romero to 115 months of imprisonment followed by three
   years of supervised release.
          Romero timely appealed, asserting for the first time that the district
   court erred in applying § 2K2.1(a)(4)(B). 1
                                            II.
          “Normally, we review the district court’s interpretation of the
   Sentencing Guidelines de novo and its findings of fact for clear error.”
   United States v. Aderinoye, 33 F.4th 751, 754 (5th Cir. 2022).
          But because Romero did not object to the district court’s application
   of § 2K2.1(a)(4)(B), his claim is subject to plain error review. See United
   States v. Castaneda-Lozoya, 812 F.3d 457, 459 (5th Cir. 2016). To prevail
   under that standard, Romero must identify (1) a forfeited error (2) that is
   clear or obvious, rather than subject to reasonable dispute, and (3) that affects
   his substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009).


          1
            Because we vacate and remand Romero’s entire sentence on this ground, we do
   not address Romero’s challenge to various conditions of supervised release that he
   contends were not pronounced at sentencing but were included in his written judgment.
   See United States v. Akpan, 407 F.3d 360, 377 n.62 (5th Cir. 2005).




                                            3
Case: 21-50485      Document: 00516441743           Page: 4    Date Filed: 08/22/2022




                                     No. 21-50485


   If he satisfies all three requirements, we have discretion to correct the error
   if it “seriously affects the fairness, integrity or public reputation of judicial
   proceedings.” Id. (cleaned up).
                                         III.
          Section 2K2.1(a)(4)(B) of the Sentencing Guidelines imposes an
   elevated offense level if the offense involved a “semiautomatic firearm that
   is capable of accepting a large capacity magazine.” Romero argues that the
   district court plainly erred in applying this enhancement because the record
   was “void of any evidence” supporting its applicability.
          Both before the district court and on appeal, the Government’s sole
   justification for this enhancement has been that a large capacity magazine
   “was found near the firearm.”         But as our court recently explained,
   “proximity alone can[not] obviate the compatibility requirement” of §
   2K2.1(a)(4)(B). United States v. Luna-Gonzalez, 34 F.4th 479, 481 (5th Cir.
   2022). That’s because the Guidelines unambiguously require “that the
   firearm be capable of accepting the magazine.” Id.
          In this case, as in Luna-Gonzalez, “the United States introduced zero
   evidence (let alone a preponderance) proving that the large-capacity
   magazine was compatible with Appellant’s firearm.” Id. at 480 (emphasis
   added). Because “the Government failed to prove what the text [of §
   2K2.1(a)(4)(B)] plainly requires,” id. at 481, the district court plainly erred
   in applying the enhancement.
          As for the substantial rights prong of plain error review, Romero must
   “show a reasonable probability that, but for the error, the outcome of the
   proceeding would have been different.” Molina-Martinez v. United States,
   578 U.S. 189, 194 (2016) (quotations omitted). When, as here, “the record
   is silent as to what the district court might have done had it considered the
   correct Guidelines range, the court’s reliance on an incorrect range in most




                                          4
Case: 21-50485       Document: 00516441743           Page: 5     Date Filed: 08/22/2022




                                      No. 21-50485


   instances will suffice to show an effect on the defendant’s substantial rights.”
   Id. at 201. We thus have little trouble concluding that the district court’s
   plain error affected Romero’s substantial rights. See United States v. Blanco,
   27 F.4th 375, 381 (5th Cir. 2022).
          That leaves the fourth prong of plain error review: whether the error
   “seriously affects the fairness, integrity or public reputation of judicial
   proceedings” such that we should exercise our discretion to correct it.
   Puckett, 556 U.S. at 135 (cleaned up). The Supreme Court has held that “[i]n
   the ordinary case . . . the failure to correct a plain Guidelines error that affects
   a defendant’s substantial rights will seriously affect the fairness, integrity,
   and public reputation of judicial proceedings.” Rosales-Mireles v. United
   States, 138 S. Ct. 1897, 1911 (2018). And the record here does not appear to
   contain the kind of “‘countervailing factors’ that [would] obviate any need
   for error correction.” United States v. Perez-Mateo, 926 F.3d 216, 220 (5th
   Cir. 2019) (quoting Rosales-Mireles, 138 S. Ct. at 1909). We shall therefore
   exercise our “discretion to correct the district court’s error, which affects
   the fairness and integrity of judicial proceedings.” United States v. Stoglin,
   34 F.4th 415, 421 (5th Cir. 2022).
                                          ***
          For the foregoing reasons, we vacate Romero’s sentence and remand
   to the district court for resentencing.




                                             5